Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered June 7, 2000, convicting defendant, after a jury trial, of burglary in the first degree, attempted robbery in the first degree and attempted robbery in the second degree, and sentencing him to concurrent terms of 10 years, 10 years and 7 years, respectively, unanimously affirmed.
The court properly admitted into evidence two pistols that were discovered, the next day, in the house where the crime occurred. That circumstance, when viewed in light of all the other evidence, could allow the jury to readily draw a reasonable conclusion that these were the pistols used in the crime (see People v Mirenda, 23 NY2d 439, 452-454 [1969]; People v Sosa, 255 AD2d 236 [1998], lv denied 93 NY2d 979 [1999]; People v Malcolm, 216 AD2d 118 [1995]). The issues raised by defendant, including those relating to the ability of the witnesses to identify the weapons, and the circumstances under which the weapons came to be found, go to weight and not admissibility.
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Tom, Mazzarelli and Marlow, JJ.